Citation Nr: 1144750	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 30, 2005, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967, including service in the Republic of Vietnam.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1989 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for a nervous disorder.  The RO denied the claim because the Veteran's service records were negative for complaints of, treatment for, or diagnoses related to any nervous condition and because there was no evidence of any psychosis within one year of service separation.  The Veteran submitted a statement to VA, received in April 1989, that indicated general disagreement with the denial and that he was "Real [nervous]" because of his time in Vietnam.  In addition, the Veteran's representative submitted a letter received in August 1989, indicating that the Veteran was requesting a claim for service connection for, among other things, a nervous disorder.  The Board finds that, based on these submissions, the Veteran filed a timely notice of disagreement with respect to the denial of service connection for a nervous condition.

In addition, the Board finds that the Veteran's claim for a nervous disorder, that was denied in February 1989, is based on complaints and symptoms similar to those underlying his current diagnosis of PTSD.  For example, the Veteran, in a statement received by VA on February 1, 1989, indicated that the Veteran served in Vietnam and that when he returned to the States, he started having trouble with his nerves.  He stated that he could not stand being around children, his wife, and a lot of people.  He stated that he did not like people to come to his house.  In this regard, the Board notes that the Court has established that a Veteran without a medical background or training does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Clemons v. Shinseki, 23 Vet. App, 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In addition, the Board acknowledges that in Clemmons v. West, 206, F.3d 1401, 1403 (Fed. Cir. 2000), the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  

Because the appellant filed a notice of disagreement to the RO's February 1989 rating action and since the RO failed to issue to him a statement of the case on the issue prior to the November 2006 rating decision granted service connection, the Board finds that the matter remained pending and in appellate status until the benefit sought on appeal was granted.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  

Here, the Board also notes that the Veteran's claim of entitlement to service connection for PTSD was denied in an unappealed September 2003 rating decision.  In a November 2006 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 10 percent evaluation effective November 30, 2005.  The Veteran filed a timely appeal with respect to the evaluation and effective date of this award.  

After the most recent statement of the case in connection with the claims, the Veteran submitted additional evidence that was accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.

The issues of entitlement to a higher initial evaluation for PTSD and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD was added to the rating schedule, effective April 11, 1980. 

2.  In a February 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous disorder; the Veteran filed a timely notice of disagreement with respect to this decision.

3.  In an unappealed September 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

4.  In a November 2006 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 10 percent evaluation effective November 30, 2005.  

5.  The Veteran did not meet all eligibility criteria for service connection for PTSD until November 22, 2005.


CONCLUSION OF LAW

The criteria for an effective date no earlier than November 22, 2005, for the establishment of service connection for PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

As to the appeal of the effective date assigned following the grant of service connection for PTSD, in cases, as here, where the claim arose in another context - namely, the Veteran trying to establish his entitlement to service connection, and this claim since has been granted, the claim as it arose in that initial context has been substantiated.  So additional VCAA notice is not required because the intended purpose of the notice has been served.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's General Counsel similarly held that no additional VCAA notice is required in this circumstance, for a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued a SOC in June 2008 addressing the downstream effective-date claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an earlier effective date, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when the date of entitlement  arose, so an examination and opinion (even one in retrospect) are not needed to fairly decide this claim.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85 (2009).

II.  Earlier effective date claim.

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

As noted in the introduction, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1989 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for a nervous disorder.  The RO denied the claim because the Veteran's service records were negative for complaints of, treatment for, or diagnoses related to any nervous condition and because there was no evidence of any psychosis within one year of service separation.  

The Veteran submitted a statement to VA received in April 1989 that indicated general disagreement with the denial and reported that he was "Real [nervous]" because of his time in Vietnam.  In addition, the Veteran's representative submitted a letter received in August 1989, indicating that the Veteran was requesting a claim for service connection for, among other things, a nervous disorder.  The Board finds that, based on these submissions, the Veteran filed a timely notice of disagreement with respect to the denial of service connection for a nervous condition.

In addition, the Board finds that the Veteran's claim for a nervous disorder, that was denied in February 1989, is based on complaints and symptoms similar to those underlying his current diagnosis of PTSD.  For example, the Veteran, in a statement received by VA on February 1, 1989, indicated that the Veteran served in Vietnam and that when he returned to the States, he started having trouble with his nerves.  He stated that he could not stand being around children, his wife, and a lot of people.  He stated that he did not like people to come to his house.  In this regard, the Board notes that the Court has established that a Veteran without a medical background or training does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Clemons v. Shinseki, 23 Vet. App, 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In addition, the Board acknowledges that in Clemmons v. West, 206, F.3d 1401, 1403 (Fed. Cir. 2000), the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  

Because the appellant filed a notice of disagreement to the RO's February 1989 rating action and since the RO failed to issue to him a statement of the case on the issue prior to the November 2006 rating decision that granted service connection, the Board finds that the matter remained pending and in appellate status until the benefit sought on appeal was granted.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  

Here, the Board also notes that the Veteran's claim of entitlement to service connection for PTSD was denied in an unappealed September 2003 rating decision.  In a November 2006 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 10 percent evaluation effective November 30, 2005.  The Veteran filed a timely appeal with respect to the effective date of this award.  

Based on the foregoing, the Board finds that the Veteran's claim for entitlement to service connection for PTSD was filed on February 1, 1989 and remained in appellate status until it was granted in the November 2006 rating decision.  

The question then becomes when did the Veteran meet the criteria for entitlement to service connection for PTSD, or when did entitlement arise with respect to the claim.  As noted above, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this regard, a review of the Veteran's medical records does not show a diagnosis of PTSD until November 22, 2005.  The Veteran was indicated to have a diagnosis of anxiety dating from 2002.  In addition, as early as August 2004, the Veteran was seen for evaluations relating to suspected PTSD.  However, a January 2005 treatment note indicated that testing did not support a diagnosis of PTSD and suggested that the Veteran may have been exaggerating his symptoms.  It was not until November 22, 2005, that a firm diagnosis was established.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (in the absence of proof of a present disability, there can be no valid claim or the grant of the benefit); see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Based upon a complete review of the evidence on file in this case, the Board finds that the effective date of November 22, 2005, is the earliest effective date assignable for service connection for PTSD, as a matter of law.  The date of receipt of the Veteran's original claim seeking service connection for this disorder was more than one year after his separation from service in 1967.  And from that date until February 1, 1989, there is no filing contained in the Veteran's claims file that could be interpreted as a claim of entitlement to service connection for an acquired psychiatric condition or PTSD.  At that time, the Veteran had not been diagnosed for any psychiatric disorder and the medical records do not indicate that the Veteran was diagnosed with PTSD until November 22, 2005.  Accordingly, as the applicable regulation dictates that the effective date is the later of the date of receipt of the claim, or the date entitlement arose, November 22, 2005 is the earliest effective date allowed by law for the Veteran's service-connected PTSD.
  
And, as noted earlier, there was no communication prior to February 1, 1989 indicating a desire to claim entitlement to service connection for a psychiatric disability.  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  The informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required, however, to anticipate any potential claim for a particular benefit where no intention to raise it has been expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).
 
During the course of this appeal, the Veteran has argued that entitlement to service connection should be earlier in part because the RO, in 2003, failed to provide the Veteran with a VA examination, among other alleged errors.  The Veteran contends that his service personnel records indicated participation in combat operations and that, based on this information, the RO should have requested an examination.  The undisputed evidence, however, remains that the Veteran did not have a diagnosis of PTSD in 2003.  And without a current diagnosis, service connection cannot be awarded for a claimed disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997);  (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Although the Veteran contends that an earlier effective date for service connection should be granted, there was no objective medical evidence on file indicating that the Veteran had PTSD until November 22, 2005.

Finally, the Board notes the potential applicability of 38 C.F.R. § 3.114(a)(3) and the possibility that the Veteran may be entitled to an effective date one year earlier than the date he filed his claim for PTSD.

Specifically, the Board will address the issue of whether an earlier effective date for service connection is warranted because VA's addition of a diagnostic code for PTSD, effective April 11, 1980, was a liberalizing VA issue pursuant to 38 C.F.R. § 3.114(a).  See 45 Fed Reg. 26,326 (1980). 

A 'liberalizing law' is one that creates a new basis for entitlement to benefits.  See VAOPGCPREC 26-97 (July 16, 1997).  In other words, PTSD was not a recognized psychiatric diagnosis at the time that the Veteran was discharged from active service.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor, Rodriguez v. West, 189 F. 3d 1351, 1354 (Fed. Cir. 1999), unless an exception applies, the RO granted the earliest effective date for a grant of service connection for PTSD that the law allows. 

An exception is made under certain circumstances: "Subject to the provisions of [38 U.S.C.A. § 5101], where compensation, dependency and indemnity compensation or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier."  38 U.S.C.A. § 5110(g).

The implementing regulation,  38 C.F.R. § 3.114(a), provides: "Where pension, compensation, dependency and indemnity compensation, or the monetary allowance under  38 U.S.C. § 1805 for a child suffering from spina bifida who is a child of a Vietnam Veteran is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where pension, compensation, dependency and indemnity compensation, or the monetary allowance under 38 U.S.C. § 1805 for a child suffering from spina bifida who is a child of a Vietnam Veteran is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  (1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  (2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  (3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request."  

Thus, the pertinent law and regulations appear to permit an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD.

The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

After a careful review of the record, the Board finds that the Veteran's claim of entitlement to an effective date for service connection for PTSD, prior to November 22, 2005, must be denied as a matter of law.  In short, although the Board acknowledges that the General Counsel of VA has held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a), see VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997), because the Veteran did not satisfy the criteria for a diagnosis of PTSD in April 1980, the evidence necessarily shows that he has not met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously since that time.  Indeed, because the Veteran does not even contend that he has been diagnosed as suffering from PTSD since April 1980, 38 C.F.R. § 3.114(a), by its terms, is not applicable to the Veteran's case. 

In reaching this determination, the Board notes that the Court held in McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 Fed 3d 1577 (Fed. Cir. 1997), that VA regulations promulgated pursuant to the Agent Orange Act of 1991, Pub. L. No. 102-4, constituted liberalizing regulations.  In McCay, the Veteran argued that the effective date should be in the month when he was initially diagnosed as having the disability, i.e., in June 1987; the Board had affirmed the RO's assignment of May 24, 1990, the date the Veteran's claim was received, as the appropriate effective date for the grant of service connection.  The Court pointed out, however, that pursuant to 38 U.S.C.A. § 5110(g), an effective date shall not be assigned prior to the effective date of any Act or VA issue, and it may not be more than one year prior to the date the Veteran's application was filed or administrative date of entitlement, whichever was earlier.  The Court also indicated that 38 C.F.R. § 3.114 set forth the criteria for obtaining a retroactive award based on a liberalized benefit; as noted above, the Court held that VA regulations promulgated pursuant to the Agent Orange Act of 1991, Pub. L. No. 102-4, constituted liberalizing regulations.  Id. 

The Court reversed the Board and remanded the case for the assignment of an effective date for the grant of service connection of May 24, 1989.  In reaching this holding, the Court explained that the Veteran was entitled to the benefit as a matter of law because he had submitted his claim in May 1990, i.e., prior to the enactment of the liberalizing law, and that that law provided for an effective date for the grant of presumptive service connection of September 26, 1985.  The Court stated that, pursuant to 38 C.F.R. § 3.114, the Veteran was entitled to a grant of service connection of up to one year prior to the filing of his claim. 

McCay is based on the Court's interpretation of  38 C.F.R. § 3.114, which provides, in pertinent part, that where compensation is awarded pursuant to a liberalizing law or VA issue that became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. 

In contrast to McCay, where the Veteran met all the eligibility criteria at the time he filed his claim in May 1990, in this case, it is uncontested that the Veteran was not diagnosed as having PTSD in April 1980 or for many years thereafter.  Therefore, even though VA's addition of Diagnostic Code 9411 for PTSD constituted a liberalizing law or VA issue, because he did not satisfy the criteria in April 1980, the Veteran had not met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, i.e., April 11, 1980, and such eligibility had not existed continuously from that date to the date of claim or administrative determination of entitlement, i.e., May 31, 2006.  To reiterate, the evidence does not show, and the Veteran does not contend, that he has been diagnosed as suffering from PTSD since April 1980 and, thus, 38 C.F.R. § 3.114(a), by its terms, is not applicable to the Veteran's case. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to an earlier effective date of November 22, 2005, for the establishment of service connection for PTSD.  As detailed above, no effective date earlier than November 22, 2005, is warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.



ORDER


Entitlement to an earlier effective date of November 22, 2005, for the establishment of service connection for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

With respect to the Veteran's claim for an increased rating for service-connected PTSD, the Board notes that the Veteran's most recent VA examination is dated in October 2006, over five years ago.  The Veteran claims that his PTSD is much worse than the 10 percent evaluation currently assigned.  In this regard, the Board notes that the Veteran submitted a May 2009 psychiatric evaluation that indicated increased PTSD symptoms, such as anxiety, irritability, dreams, and flashbacks, as well as decreased sleep.  As such, the Board finds that the Veteran should be afforded contemporaneous a VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Next, with regard to the Veteran's individual unemployability claim, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Board notes that the RO denied a claim for individual unemployability in an unappealed June 2008 rating decision.  Afterwards, in February 2010, the Veteran again submitted a statement claiming that he is unemployable due to his service-connected PTSD.  Here, the Board notes that the Court held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.  As such, the Board finds that entitlement to a TDIU is part of the current appellate claim, and must be addressed in future adjudication(s) of this case.  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his PTSD.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Alexandria VA Medical System.  Records from the VA dated since June 2008 should be associated with the Veteran's claims file.  In addition, the Veteran submitted a December 2010 treatment note indicating that the Veteran had been receiving services at the Southwest Mississippi Mental Health Complex.  Records of the Veteran's treatment at this facility should also be obtained.  And the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  The Veteran's vocational  rehabilitation folder, if any, should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to a claim for individual unemployability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include treatment records from the Alexandria VA Medical System dated since June 2008.  Medical records from the Southwest Mississippi Mental Health Complex should also be obtained.  And the Veteran's vocational rehabilitation folder, if any, should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.  The examiner should describe the Veteran's current PTSD symptomatology in terms that are responsive to the rating criteria for PTSD.

4.  When the development requested has been completed, the case should again be reviewed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The RO's decision should reflect consideration of the appropriate rating for the service-connected PTSD, and whether TDIU is warranted pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


